Citation Nr: 0626438	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-15 721	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, L3-4.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Buffalo, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board remanded the case to the RO in February 2005 for 
additional development, which the RO completed.  In September 
2005, the Appeals Management Center (AMC) awarded an 
increased rating to 40 percent, effective the original date 
of claim.

The Board deems the appellant's belated efforts to resurrect 
his appeal as an indication that he desires to submit an 
application for an increased rating.  Thus, that matter is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The veteran was notified of the September 2002 rating 
decision by a letter dated September 12, 2002.  

2.  A document accepted in lieu of a substantive appeal was 
timely filed in May 2003.  

3.  In a statement dated September 20, 2005, the appellant 
related that he was satisfied with the action on his appeal, 
and that he wished to withdraw his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  Withdrawal of an 
appeal will be deemed a withdrawal of the Notice of 
Disagreement and, if filed, the Substantive Appeal.  
38 C.F.R. § 20.204(c).  Until the appeal is transferred to 
the Board, an appeal withdrawal is effective when received by 
the agency of original jurisdiction.  If the case has been 
transferred to the Board, withdrawal is effective when 
received by the Board.  38 C.F.R. § 20.204(b)(3).

A September 2002 rating decision granted service connection 
for degenerative disc disease, lumbar spine at L3-4, with an 
evaluation of 20 percent, effective December 2001, the date 
the appellant's claim was received.  As noted above, the 
appellant perfected an appeal of the initial evaluation.

While the appeal was on remand, a September 2005 rating 
decision granted an increase from 20 percent to 40 percent, 
effective December 2001, and the September 2005 Supplemental 
Statement of the Case (SSOC) informed the veteran of the 
action.  The SSOC was mailed on September 15, 2005.  A VA 
Form 21-4148, signed by the veteran on September 20, 2005, 
reflects that he was satisfied with the September 2005 rating 
decision, and that he withdrew his appeal.  This document was 
forwarded to the RO in November 25, 2005, and was forwarded 
to and received by the Board in December 2005.  From the 
documents contained in the record, it is apparent that the 
mail requesting withdrawal was not associated with the claims 
file prior to the AMC's certification of the appeal to the 
Board in November 2005.

In an August 2006 letter, the veteran's representative 
related that the veteran did not understand that, had he not 
filed the statement, his appeal would have continued by being 
returned to the Board, and the veteran has submitted an 
August 2006 letter which reflects that he desires to reverse 
his September 2005 decision to withdraw the appeal.  The 
Board notes two factors: first, the appellant's change of 
mind came almost one year after his withdrawal of the appeal; 
and, second, the September 2005 Form 21-4138 was pre-printed 
with the two clear options available to an appellant-
withdraw or continue the appeal.  The last paragraph on the 
form clearly informed the appellant that if the form was not 
returned, the appeal would be processed.  

The Board finds that the language on the form, and the action 
of returning the completed form, clearly show the veteran's 
intent at the time was to withdraw his appeal as he was 
satisfied with the decision on his appeal.  Even the 
veteran's August 2006 letter suggests that he wished to 
"reverse" his prior decision to withdraw the appeal.  Such 
preponderates against the representative's argument that the 
veteran did not intend to withdraw his appeal in the 
September 2005 statement.

In light of the above, the Board finds that the appellant has 
withdrawn this appeal and, hence, the Board does not have 
jurisdiction to review the appeal.  Therefore, the appeal is 
dismissed.


ORDER

The appeal is dismissed.


		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


